DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 7, 8, 9, 10 and 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1, 2, 3, 1, 1, 1, respectively of U.S. Patent No. 9,149,355.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim.  All of the elements of application claims 1, 3, 6, 7, 8, 9, 10 and 11 are found in patent claims 1-3.  The difference between claims 1, 3, 6, 7, 8, 9, 10 and 11 of the application and claims 1-3 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 3, 6, 7, 8, 9, 10 and 11 are anticipated .  
Claims 1, 4, 5, 6, 7, 8, 9, 10 and 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 4, 2, 1, 9, 1, 1 respectively of U.S. Patent No. 10,376,354.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim.  All of the elements of application claims 1, 4, 5, 6, 7, 8, 9, 10 and 11 are found in patent claims 1, 2, 4, and 9.  The difference between claims 1, 4, 5, 6, 7, 8, 9, 10 and 11 of the application and claims 1, 2, 4, and 9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 4, 5, 6, 7, 8, 9, 10 and 11 are anticipated by claims 1, 1, 1, 4, 2, 1, 9, 1, 1, respectively, of the patent, the claims are not patentably distinct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 3-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Greenberg et al. (U.S. Pat. No.: 2004/0193254). 
Greenberg et al. (hereinafter, Greenberg) discloses a side arm stent graft (e.g., fig. 3a).  Examiner notes this preamble limitation is given patentable weight because it gives life and meaning to the claims (see MPEP 2111.02) and defines the structural limitation “stent graft.”   The stent graft comprises a main tube 42 of a biocompatible material and a side arm tube 44 of a biocompatible material extending from the main tube at an acute angle thereto (para. 15) and being stitched thereto and in 5 fluid communication therewith (para. 78).  The stent graft further comprises an elongate aperture 46 in the main tube and having a periphery around which the side arm is stitched (para. 78), the elongate aperture having a circumferential length (inherently) and an end of the side arm tube including a beveled end portion (e.g., fig. 3a, 3b, branch 44 has an angled end, see also fig. 4c, 5c, 5d, 13b, 14a, 14b) having a circumferential length equal to the circumferential 10 length of the elongate aperture (the arm end is stitched to the aperture), whereby the side arm tube is stitched to the main tube around the periphery of the elongate aperture.
For claim 3, the elongate aperture 15 is substantially elliptical (e.g., fig. 3a).  For claim 4, the elongate aperture is substantially triangular (e.g., fig. 4c).  For claim 5, the elongate aperture comprises a triangular aperture in the main tube (fig. 4c) around the periphery of 20 which the side arm tube is stitched (fig. 4c, para. 78), the triangular aperture having a base and a pair of sides, wherein an angled inner end on the side arm tube comprises an end portion having a length equal to the length of the base of the triangular aperture and a beveled portion having a length equal to the length of the 
Greenberg discloses a side arm stent graft (e.g. fig. 3b).  Examiner notes this preamble limitation is given patentable weight because it gives life and meaning to the claims (see MPEP 2111.02) and defines the structural limitation “stent graft.”   The stent graft comprises a main tube 42 of a biocompatible material and a side arm tube 44 of biocompatible material extending from the main tube at an angle thereto (para. 15) and stitched thereto and being in fluid communication therewith (para. 78).  The side arm stent graft further 20 comprises a triangular aperture (e.g., fig. 4c) in the main tube around the periphery of which the side arm tube is stitched, the triangular aperture having a base and a pair of sides, and an end of the side arm tube having a bevel to leave an end portion having a circumferential length equal to the length of the base of the triangular aperture and a length of the bevel equal to the length of the side of the 
For claim 11, Greenberg discloses a side arm stent graft comprising a main tube of a biocompatible 5 material 42 and a side arm tube of a biocompatible material 44 extending from the main tube (e.g., fig. 3b) and being stitched thereto and in fluid communication therewith (para. 78).  The side arm stent graft further comprises an elongate aperture in the main tube (e.g., fig. 3a, aperture is at 46) and an angled inner end on the side arm tube (fig. 3a, 3b), the periphery of the inner end on the side arm tube being stitched to the 10 periphery of the aperture (para. 78) whereby the circumference of the joined region of the main tube and side arm tube increases along the length of the stitching at a first end of the joined region to the sum of the circumferences of the main tube and the side arm at the other end of the joined region (see fig. 3a, 3b, see also fig. 4a)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenberg et al. (U.S. Pat. No.: 2004/0193254) in view of Penn et al. (U.S. Pat. No.: 6,033,435).
Greenberg is explained supra, however, it is unclear from the disclosure whether Greenberg discloses an elongate aperture that is substantially rectangular.  Penn et al. (hereinafter, Penn) teaches the use of rectangular apertures for connecting bifurcated stents (see fig. 3) as an obvious alternate fenestration for a prosthesis with a branch or bifurcation.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a rectangular aperture as taught by Penn with the stent graft of Greenberg for the purpose of securing attaching the side arm using means known in the art.  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was made. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774